             Case 3:18-mj-00279-JGM Document 6 Filed 04/23/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 IN RE: GRAND JURY SUBPOENA                          Case No. 3:18MJ279 (JGM)


                                                     April 23, 2020

   MOTION TO UNSEAL CASE AND DOCUMENT, CONTINUE SEALING, FILE A
     REDACTED DOCUMENT, AND STRIKE DOCUMENTS FROM DOCKET

        In response to the Court’s Order to Show Cause issued on April 3, 2020 (Docket No. 5),

relating to Nondisclosure Order issued by the Court on February 28, 2018 (3:18-MJ-279(JGM)),

the government respectfully requests that the Court: (1) unseal the case and nondisclosure order

(Docket No. 2), (2) continue sealing the application for order of nondisclosure (Docket No. 1)

but permit the government to file a redacted version of the same as as a publicly available

document, and (3) strike the motion to seal case (Docket No. 3) and the order granting the

motion to seal case (Docket No. 4) from this docket because these documents do not pertain to

this case.

        On February 28, 2018, the government filed a sealed application for a nondisclosure

order, pursuant to 18 U.S.C. § 2705(b), until February 28, 2019. See Docket No. 1. The Court

granted the motion. See Docket No. 2.

        First, the government respectfully requests that this case be unsealed. Moreover, the

government moves to unseal the order granting the nondisclosure order (Docket No. 2).

        Second, the government requests that the Court continue sealing the application for order

of nondisclosure (Docket No. 1), but permit the filing of a redacted version of the same as a

publicly available document. In accordance with Rule 57 of the Local Rules of Criminal

Procedure, the government states that the continued sealing of the unredacted application for

order of nondisclosure (Docket No. 1) is supported by a clear and compelling reason, to wit, the
          Case 3:18-mj-00279-JGM Document 6 Filed 04/23/20 Page 2 of 3



unsealing of the unredacted application would disclose the nature and details of a grand jury

investigation.

       Third, the government respectfully requests that the court strike the motion to seal case

(Docket No. 3) and the order granting the motion to seal case (Docket No. 4) from this docket

because these documents do not pertain to this case. The motion to seal in this case was

embedded in the application for order of non-disclosure (Docket No. 1).
          Case 3:18-mj-00279-JGM Document 6 Filed 04/23/20 Page 3 of 3



                                        CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court (1) unseal

the case and nondisclosure order (Docket No. 2), (2) continue sealing the application for order of

nondisclosure (Docket No. 1) but permit the government to file a redacted version of the same as

a publicly available document, and (3) strike the motion to seal case (Docket No. 3) and the

order granting the motion to seal case (Docket No. 4) from this docket.

                                             Respectfully submitted,


                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY


                                             _____/s/__________________
                                             DAVID T. HUANG
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Fed Bar No. ct30434
                                             157 Church Street, 25th Floor
                                             New Haven, CT 06510
                                             (203) 821-3700

                                             HELEN CHRISTODOULOU
                                             MILOSZ GUDZOWSKI
                                             Trial Attorneys
                                             United States Department of Justice
                                             Antitrust Division
                                             26 Federal Plaza, Room 3630
                                             New York, NY 10278
                                             (212) 335-8000
